No. 80-65
              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      1980



LESTER E. PINION,

                          Claimant and Respondent,
              -vs-
H. C. SlMITH CONSTRUCTION CO.,
                      Employer,
            and
ARGONAUT INSURANCE COMPANY,

                          Defendant and Appellant.




Appeal from:     Workers' Compensation Court, The Honorable William
                 E. Hunt, Judge presiding.
Counsel of Record :
    For Appellant:
                Harris and Grant, Helena, Montana
    For Respondent:
                Tom L. Lewis, Great Falls, Montana




                                 Submitted on Briefs:     June 25, 1980
                                              Decided :   AU G 6 - 1980

Filed :   AUGf-:;- $334
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e C o u r t .
         The employer and i n s u r e r b r i n g t h i s a p p e a l from a n

o r d e r of t h e Workers' Compensation C o u r t upholding a d e c i -

s i o n of t h e Workers' Compensation D i v i s i o n which g r a n t e d

c l a i m a n t a w a i v e r of t h e one-year p e r i o d f o r f i l i n g a c l a i m
f o r compensation under s e c t i o n 39-71-601(2),                        MCA.

        The i s s u e i n t h i s c a s e i s based s o l e l y on t e s t i m o n y of
c l a i m a n t and h i s w i f e b e f o r e t h e A d m i n i s t r a t o r of t h e D i v i -

s i o n of Workers' Compensation.                     Claimant L e s t e r E. Pinion,

employed a s a n i r o n worker by H. C. Smith C o n s t r u c t i o n

Company, w a s i n j u r e d on t h e job a t t h e end of h i s s h i f t on

May 31, 1978, when he s t e p p e d i n t o a h o l e h u r t i n g h i s knee
and back.         S h o r t l y a f t e r t h e a c c i d e n t he o r a l l y r e p o r t e d

i t t o h i s s u p e r v i s o r s , who on J u n e 2 , 1978, f i l e d a w r i t t e n

r e p o r t on a form s u p p l i e d by a p p e l l a n t i n s u r a n c e company,

detailing the accident.                   Although h i s knee and back w e r e

s o r e , c l a i m a n t c o n t i n u e d t o work f o r H . C . Smith C o n s t r u c -

t i o n f o r two months u n t i l J u l y 31, 1978, when he q u i t and

took a s u p e r v i s o r y p o s i t i o n w i t h a n o t h e r company on a n

out-of-state          job which l a s t e d e l e v e n months,              During t h a t

t h i r t e e n - m o n t h p e r i o d c l a i m a n t and h i s w i f e t r e a t e d t h e
i n j u r y b u t d i d n o t see a d o c t o r o r f i l e a compensation

c l a i m b e c a u s e t h e y t h o u g h t t h e i n j u r y would go away,                  he

c o n d i t i o n p r o g r e s s i v e l y worsened, and c l a i m a n t w a s compelled

t o s e e k m e d i c a l a s s i s t a n c e when h e r e t u r n e d t o Montana.

I n August 1979 c l a i m a n t was examined by a n o r t h o p e d i c s u r -
geon who recommended a knee o p e r a t i o n , which h a s s i n c e

been performed.             P i n i o n , u n a b l e t o e a r n wages, f i l e d a
c l a i m w i t h t h e Workers' Compensation D i v i s i o n on September

1 7 , 1979.
         The s o l e i s s u e on a p p e a l i s whether t h e o r d e r of t h e

Workers' Compensation D i v i s i o n waiving t h e one-year s t a t u t e

o f l i m i t a t i o n s f o r f i l i n g a c l a i m f o r compensation, a s

a u t h o r i z e d by s e c t i o n 39-71-601(2),         MCA,    i s s u p p o r t e d by

s u b s t a n t i a l evidence.

        S e c t i o n 39-71-601 ( 2 ) , MCA, states:

        "The d i v i s i o n may, upon a r e a s o n a b l e showing
        by t h e c l a i m a n t of l a c k of knowledge of d i s -
        a b i l i t y , waive t h e t i m e r e q u i r e m e n t up t o a n
        a d d i t i o n a l 24 months. "

        I n a c c o r d a n c e w i t h s e c t i o n 39-71-104,     MCA,     t h e Workers'

Compensation A c t h a s always been l i b e r a l l y c o n s t r u e d i n

favor of t h e i n j u r e d claimant.               Rumsey v. C a r d i n a l P e t r o l e u m

( 1 9 7 5 ) , 166 Mont. 1 7 , 530 P.2d 433; S t a t e e x r e l . Romero v .

D i s t r i c t C o u r t of E i g h t h J . D .   ( 1 9 7 3 ) , 162 Mont. 358, 513

P. 2d 265; N e s s v. Diamond A s p h a l t Company (1964) , 143 Mont.

560, 393 P.2d 43.               T h i s C o u r t i n W i l l i a m s v . Wellman-Power       &

Gas, I n c .     (1977),      - Mont.                ,   571 P.2d 90, 34 St.Rep.

1232, e x t e n d e d t h e r u l e of l i b e r a l c o n s t r u c t i o n t o t h e

above-mentioned 1973 amendment.

        I n Dumont v . Wickens Bros. Const. Co.                       (1979),      - Mont.
 ,
- 598 P.2d 1099, 1106, 36 St.Rep. 1471, w e h e l d t h a t t h e
s c o p e of r e v i e w of a d e c i s i o n of t h e Workers' Compensation

C o u r t upon a p p e a l h a s been s t a t e d many t i m e s .          The r u l e i s

w e l l summarized i n J e n s e n v . Zook Bros. C o n s t . Co.                  (1978),

- Mont.               ,   582 P.2d 1191, 1193, 35 St.Rep.                   1066, 1068,

i n t h e f o l l o w i n g language:

        "The s t a n d a r d o f r e v i e w a p p l i c a b l e i n d e t e r -
        mining t h e s u f f i c i e n c y o f t h e e v i d e n c e t o
        s u p p o r t t h e f i n d i n g s of t h e Workers' Compen-
        s a t i o n C o u r t h a s been s t a t e d i n t h e f o l l o w i n g
        language:

        "'Our f u n c t i o n i n r e v i e w i n g a d e c i s i o n of t h e
        Workers' Compensation C o u r t i s t o d e t e r m i n e
        whether t h e r e i s s u b s t a n t i a l e v i d e n c e t o sup-
        p o r t t h e f i n d i n g s and c o n c l u s i o n s of t h a t
        c o u r t . W c a n n o t s u b s t i t u t e o u r judgment
                        e
        f o r t h a t of t h e t r i a l c o u r t a s t o t h e w e i g h t
        of e v i d e n c e on q u e s t i o n s of f a c t . Where
        t h e r e i s s u b s t a n t i a l evidence t o support t h e
        f i n d i n g s of t h e Workers ' Compensation C o u r t ,
        t h i s Court cannot overturn t h e d e c i s i o n . '
        S t e f f e s v . 93 L e a s i n g Co., I n c . (U.S.F.&G)
        ( 1 9 7 8 ) , Mont., 580 P.2d 450, 452, 35 St.Rep.
        816, 818."

        T h e r e a l s o e x i s t s a presumption of c o r r e c t n e s s f o r

f i n d i n g s of f a c t and c o n c l u s i o n s of law of t h e Workers' Com-

p e n s a t i o n D i v i s i o n , i f s u p p o r t e d by c r e d i b l e e v i d e n c e , and

t h e burden of proof i s upon t h e p a r t y a t t a c k i n g them t o show

t h a t they w e r e c l e a r l y erroneous.              E r h a r t v. G r e a t Western

Sugar Co.        ( 1 9 7 6 ) , 169 Mont.       375, 546 P.2d 1055; P a r t o l l v .

Anaconda Copper Mining Co.                    ( 1 9 4 9 ) , 122 Mont.       305, 203 P.2d



        There i s s u b s t a n t i a l c r e d i b l e e v i d e n c e i n t h e r e c o r d t o

s u p p o r t b o t h t h e d e c i s i o n of t h e A d m i n i s t r a t o r and t h e

d e c i s i o n of t h e Workers' Compensation C o u r t t h a t , " t h e r e h a s

been a r e a s o n a b l e showing by t h e c l a i m a n t of l a c k of knowl-

edge of d i s a b i l i t y . "     A p p e l l a n t h a s n o t m e t i t s burden of

p r o o f , and t h e d e c i s i o n of t h e A d m i n i s t r a t o r , a s a f f i r m e d by

t h e Workers' Compensation C o u r t , i s a f f i r m e d .




W e concur:


   % ~ \ ( ! M ~ - Q Q Q
        Chief J u s t i c e